Citation Nr: 0522995	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-06204	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1968 to August 1970 and from March 1971 to December 
1977.

2.  In a June 2005 decision, the Board denied entitlement to 
service connection for a right knee disorder and to a 
compensable evaluation for right ear hearing loss, and 
remanded the veteran's claim for entitlement to service 
connection for asbestosis.

3.  On July 6, 2005, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

4.  In a separate decision, the Board has vacated its 
decision issued in June 2005.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  See 38 
C.F.R. § 20.204 (2004).  

In this case, the veteran expressly withdrew his appeal 
concerning the issues of entitlement to service connection 
for asbestosis, entitlement to service connection for a right 
knee disorder, and entitlement to a compensable evaluation 
for right ear hearing loss in a July 2005 written statement.  
Consequently, the Board finds that the veteran has withdrawn 
his appeal concerning these issues.  As there are no 
allegations of errors of fact or law for appellate 
consideration on the issues of entitlement to entitlement to 
service connection for asbestosis, entitlement to service 
connection for a right knee disorder, and entitlement to a 
compensable evaluation for right ear hearing loss, further 
action by the Board is not appropriate.  See 38 U.S.C.A. § 
7105(d) (West 2002).  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


